DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (fig 7) are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "34A", 36A” and "60A" have been used to designate “a plurality of vents”.  
reference characters "20A" and “34A” have both been used to designate “airflow delivery apparatus”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14B, 98, 72A, and 98A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 9 and 11 are objected to because of the following informalities: 
In re Claim 6, it is respectfully asserted that there is a typographical error in the limitation “the return inlet is a first return inlet and is positioned on a first end of the operating platform”.  For purposes of examination, the claim has been understood as if to read, limitation “the return inlet is a first return inlet and is positioned on the base on
Support for “positioned on the base on a first end of the operating platform” is found in paragraphs [0010], [0012] and figures 1, 3, 5, 6 and 9 – 11).
In re Claim 9, the limitation “the return inlet and the second return inlet” has been understood as if to read “the first return inlet and the second return inlet”; antecedence provided in Claim 6.
In re Claim 11, it is respectfully noted that the return air flows from the inlets towards the discharge outlet.  Accordingly, flowpaths converge toward a center region of the duct.  
Appropriate correction is required.

Claim Rejections - 35 USC §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 – 11 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Claim 9, insufficient written description has been provided for the limitation “a filter positioned between the discharge outlet and the first1 return inlet and the second return inlet”.   It is respectfully requested that the claim be amended to read:
“a filter positioned between the discharge outlet and a return plenum”, or alternatively
“a filter positioned between the discharge outlet and a combined airflow path of the first return inlet and the second return inlet”.
For purposes of examination, the limitation has been understood as if to read, “a filter positioned between the discharge outlet and a combined airflow path of the first return inlet and the second return inlet”.  Clarification or correction is respectfully requested.

Claim Rejections - 35 USC §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 13, and 19 are rejected under 35 U.S.C. §102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. §103 as obvious over Truhan (US 3,511,162).
In re Claim 1, Truhan discloses a system for providing laminar airflow over a patent care zone (fig 3: (10))  having a base (fig 3: (17)), the system comprising: 
an airflow delivery apparatus (16) positioned above the patent care zone and including:
a lighting assembly (26, 27) configured to direct light towards the patent care zone, and 
a plurality of vents (24/25) configured to direct airflow toward the  patent care zone; and 
a return inlet (45) positioned on the base (17) of the patient care zone and configured to receive airflow from around the patent care zone (col 3, lns 27 – 73).
Regarding the limitation “operating platform”, it is respectfully noted that “operating platform” is a statement of intended use of the system and the structure of Truhan meets the claimed limitations.  The intended use of Truhan is a patient isolation zone system, and as the prior art structure is capable of performing the intended use, then it meets the claim.
It is respectfully noted that Truhan discloses “(t)he unit … can be relocated within the hospital wherever it is needed” (col 2, lns 8 – 11).
In re Claim 2, Truhan discloses the airflow delivery apparatus including a frame (fig 3: (18 – 21)) positioned above the patent care zone that supports the lighting assembly and the plurality of vents (as seen in fig 3
In re Claim 5, Truhan discloses wherein the frame (fig 3) of the airflow delivery apparatus forms a shape that corresponds with the perimeter of the patent care zone (col 2, ln 36).  
In re Claim 6, Truhan discloses wherein the return inlet (fig 3: (45)) is a first return inlet and is positioned on the base on a first end of the patent care zone, further comprising a second return inlet (46) positioned on the base on a second end of the patent care zone and configured to receive airflow around the patent care zone, and a return plenum (interior of (17)) positioned in the base of the patent care zone, the return plenum including a duct (cavity of (17)) extending from the first return inlet to the second return inlet.  
Regarding the limitation “the return plenum including a duct extending from the first return inlet to the second return inlet”, as seen in figures 2 and 3, a duct (cavity of (17)) does extend from the first return inlet (45) to the second return inlet (46).
In re Claim 13, Truhan discloses wherein the airflow delivery apparatus (16) is configured to generate a laminar airflow over a patient positioned on a top (figs 2 – 4: (12)) of the patent care zone, wherein the laminar airflow minimizes exposure time of the patient to harmful particulates present in the environment, thereby reducing the probability of re-entrainment in a surgical wound. 
“In order to optimize the recovery rate of the unit, the direction and velocity of air flow must be carefully selected.  In other words, the air flow patterns must be designed to rapidly flush the patient zone free of bacteria and this must be accomplished with a minimum of air turbulence or roiling.” (col 7, lns 12 – 17).
“(T)he entire body of air within the patient zone is continuously moving and sweeping the zone free of contamination without creating any stagnant or turbulent areas which would tend to impede the recovery of the system.” (col 7, lns 49 – 53).
In re Claim 19, Truhan discloses a method for providing laminar airflow over a patent care zone (fig 3: (10))  having a base (fig 3: (17)), the method comprising the steps of: 
directing airflow toward the patent care zone via an airflow delivery apparatus (16) positioned above the patient care zone, wherein the airflow delivery apparatus includes 
a lighting assembly (26, 27) configured to direct light towards the patent care zone, and 
a plurality of vents (24/25) configured to direct airflow toward the  patent care zone
pulling airflow from around the patient care zone through a return inlet (45) positioned on the base (17) the patent care zone (col 3, lns 27 – 73).
Regarding the limitation “operating platform”, it is respectfully noted that “operating platform” is a statement of intended use of the system and the structure of Truhan meets the claimed limitations.  The intended use of Truhan is a patient isolation zone system, and as the prior art structure is capable of performing the intended use, then it meets the claim.
It is respectfully noted that Truhan discloses “(t)he unit … can be relocated within the hospital wherever it is needed” (col 2, lns 8 – 11).
Regarding Claims 19 and 20, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
 
Claims 3, 12, 14, 17 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Truhan (US 3,511,162) in view of Steiner (CH 503,948).
In re Claim 3, the system of Truhan has been discussed, however, Truhan lacks wherein the airflow delivery apparatus includes a plurality of supports configured to receive air, and a plurality of arms pivotably attached to the supports and configured to linearly expand, at least one of the arms including a channel for directing the airflow from its respective support to the plurality of vents. 
Steiner teaches an operating room airflow delivery apparatus (fig 1), comprising:
a support (fig 1: (23/21)) configured to receive air [0029], and 
a plurality of arms (19, 18) pivotably attached to the support (23/21), and
at least one of the arms (19/18/16) including a channel (fig 2: (14/15)) for directing the airflow from its respective support to the plurality of vents (38) [0029, 0031].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truhan, as taught by Steiner, such that the airflow 
Regarding the limitation “a plurality of arms…configured to linearly expand”, Steiner teaches an embodiment of the airflow delivery apparatus (Fig 6a) wherein an air supply shroud (10) comprises a telescopic tube (70/67), such that an outlet opening (71) can be brought the desired distance from an operating field [0039].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truhan, as taught by Steiner (fig 6a), such that a plurality of arms is configured to linearly (telescopically) expand for the benefit of configuring the plurality of arms to be linearly expandable, in order to bring the assembly a desired distance from the operating field, for a space customized to best suit surgical needs.
Regarding the limitation “a plurality of supports”, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to provide more than one support, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Please note that in the instant application, paragraph [0048], Applicant has not disclosed any criticality for the claimed limitation.
In re Claim 12, the proposed system has been discussed (see in re Claim 1, above), but lacks wherein the airflow delivery apparatus including a support configured to receive the airflow and electrical wiring, an articulating arm connected to the support and having a channel for housing the electrical wiring and directing the airflow, and a housing connected to the articulating arm and supporting the light assembly and the plurality of vents, the housing having passages that direct the airflow received from the channel of the articulating arm to the plurality of vents.  
Steiner teaches an operating room airflow delivery apparatus (fig 1), comprising:
a support (fig 1: (23/21)) configured to receive airflow [0029], and electrical wiring, and 
an articulating arm (20/19/18/17) connected to a support (23/21) and having a channel (19/20) for housing the electrical wiring 
a housing (10) connected to the articulating arm (via 14/15/16/17) and supporting a light assembly (2/3) and the plurality of vents [0029, 0031], and
the housing having passages (14/15) that direct the airflow received from the channel (19/20) of the articulating arm to the plurality of vents.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Steiner, such that the system comprises a support, an articulating arm connected to the support had having a channel for housing and directing airflow, a housing connecting the articulating arm to the light/ventilation assembly with passages therethrough for the benefit of providing positioned illumination while eliminating the “otherwise usual stagnation zones” (col 2, lns 18 – 20).
Regarding the limitation “having a channel for housing the electrical wiring”, it is apparent that the channel that houses electrical wiring, as power is required to operate the lamps (3) in the lamp housing (2).
In re Claim 14, Truhan discloses a system for providing laminar airflow over a patent care zone (figs 1, 3: (10)) having a top surface (top of (12)) and a base (fig 3: (17)), the system comprising: 
an airflow delivery apparatus (16) positioned above the patent care zone and including:
a plurality of supports () configured to secure the airflow delivery apparatus () above the patient care zone,
a lighting (26.27) assembly configured to direct light towards the  patent care zone,
a plurality of vents (24/25) configured to direct airflow toward the  patent care zone; and 
a return inlet (45) positioned on the base (17) of the patient care zone and configured to receive airflow (col 3, lns 27 – 73).
Regarding the limitation “operating platform”, it is respectfully noted that “operating platform” is a statement of intended use of the system and the structure of Truhan meets the claimed limitations.  The intended use of Truhan is a patient isolation zone system, and as the prior art structure is capable of performing the intended use, then it meets the claim.
It is respectfully noted that Truhan discloses “(t)he unit … can be relocated within the hospital wherever it is needed” 
Truhan lacks wherein the system comprises 
a plurality of arms pivotably attached to the plurality of supports and configured to linearly expand, and
a frame pivotably connected to the plurality of arms.
Steiner teaches an operating room airflow delivery apparatus (fig 1), comprising:
a support (fig 1: (23/21)) configured to receive air [0029], and 
a plurality of arms (19, 18) pivotably attached to the support (23/21), 
a frame (16) pivotably connected to the plurality of arms, and
a lighting assembly (fig 2: (3)) positioned on the frame (via arms (14/15)) and configured to direct light towards the operating platform [0029, 0031].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truhan, as taught by Steiner, such that the airflow delivery apparatus includes a plurality of arms pivotably attached to the plurality of supports, and a frame pivotably connected to the plurality of arms, for the benefit of directing a light beam into a critical point in such a way that it is accompanied by a barrier of sterile air  [0020], keeping the operating area free of dust and germs.
Regarding the limitation “a plurality of arms…configured to linearly expand”, Steiner teaches an embodiment of the airflow delivery apparatus (Fig 6a) wherein an air supply shroud (10) comprises a telescopic tube (70/67), such that an outlet opening (71) can be brought the desired distance from an operating field [0039].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truhan, as taught by Steiner (fig 6a), such that a plurality of arms is configured to linearly (telescopically) expand for the benefit of configuring the plurality of arms to be linearly expandable, in order to bring the assembly a desired distance from the operating field, for a space customized to best suit surgical needs
Regarding the limitation “a plurality of supports”, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to provide more than one support, since it has been held that mere duplication of the essential working parts of a device involves only 
In re Claim 17, Truhan discloses wherein the frame (fig 3) has a same shape as a perimeter of the top surface of the patent care zone (col 2, ln 36).  
In re Claim 18, Truhan discloses wherein the airflow delivery apparatus (16) is configured to generate a laminar airflow over a patient positioned on a top (figs 2 – 4: (12)) of the patent care zone, wherein the laminar airflow minimizes exposure time of the patient to harmful particulates present in the environment, thereby reducing the probability of re-entrainment in a surgical wound. 
“In order to optimize the recovery rate of the unit, the direction and velocity of air flow must be carefully selected.  In other words, the air flow patterns must be designed to rapidly flush the patient zone free of bacteria and this must be accomplished with a minimum of air turbulence or roiling.” (col 7, lns 12 – 17).
“(T)he entire body of air within the patient zone is continuously moving and sweeping the zone free of contamination without creating any stagnant or turbulent areas which would tend to impede the recovery of the system.” (col 7, lns 49 – 53).

Claims 4 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Truhan (US 3,511,162).
In re Claim 4, the system of Truhan has been discussed (see above, In re Claim 1), wherein the system includes an ultraviolet germicidal irradiation light source (fig 2: (101). col 5, lns 35 – 41.  
(I)t has been found to be desirable to provide a bank of ultraviolet lamps 101 within air purifying chamber 61. Ultraviolet radiation has been found to be effective in inactivating living microorganisms and is utilized in this system as an additional safeguard. Although lamps 101 are shown in FIG. 2 in a location above filter 100, the lamps may conveniently be located anywhere within air purifying chamber 61.”
Accordingly, Truhan lacks wherein the lighting assembly of the airflow delivery apparatus includes an ultraviolet germicidal irradiation light source.
However, it would have been an obvious matter of design choice to provide the lighting assembly with an ultraviolet germicidal irradiation light source,  since the applicant had not shown that the limitation (location of the light source) is for a particular reason or solves a particular problem, and the air purification would perform equally well in either configuration.  It is respectfully noted that criticality has not been provided for the location of the ultraviolet germicidal irradiation light source [0052 – 0053]
In re Claim 7, the system of Truhan (embodiment of figure 3)2 has been discussed (In re Claim 6, above), but lacks wherein the return plenum (interior of (17)) including louvers positioned in the first return inlet (45) and the second return inlet (46) for modifying airflow entering the return plenum.
The system of Truhan (embodiment of figure 4)3 teaches wherein the return plenum (interior of (17)) includes louvers (105/ 106) positioned in the first return inlet (45) and the second return inlet (46) for modifying airflow entering the return plenum (col 6, lns 57 – 75). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truhan (fig 3), as taught by Truhan (fig 4), such that the return plenum includes louvers positioned in the first return inlet and the second return inlet for modifying airflow entering the return plenum, for the benefit of capturing the air and preventing it from “splashing” outside of the patent care zone. 

Claims 8 – 11 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Truhan (US 3,511,162) in view of Peterson et al (US 7,044,851).
In re Claim 8, the system of Truhan has been discussed (In re Claim 6, above), but lacks wherein the return plenum (interior of (17)) includes an inlet fan positioned in the duct and configured to pull airflow into the duct.
Peterson et al teaches an airflow delivery system (figs 1, 4: (120)) for an operating room (Abstract), comprising:
a return inlet (fig 1: (122)) positioned at the base of an operating room (100) wall, and
an inlet fan (126) positioned in a duct (located vertically, in the corner of the room) configured to pull the airflow into the duct, and through a filter (130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truhan, as taught by Peterson et al, such that the return air plenum comprises an inlet fan positioned in the duct and configured to pull airflow into the duct for the benefit of providing increased air filtration, the inlet fan in the duct compensating for the additional system pressure drop caused by the filter, improving air quality without adversely taxing the facility air handling system blower motor.
In re Claim 9, the system of Truhan has been discussed (In re Claim 6, above), wherein the return plenum including a discharge outlet (at (50)) connected to the duct, however Truhan lacks wherein a filter is positioned between the discharge outlet (at (50)) and a combined airflow path of the first return inlet (45) and the second return inlet (46) so that the airflow travelling through the discharge outlet is filtered. 
Peterson et al teaches wherein a filter (130) is positioned between a discharge outlet (128) and inlet (122) so that the airflow travelling through the discharge outlet is filtered.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truhan, as taught by Peterson et al, such that a filter is positioned between the discharge outlet and the inlet, for the benefit of providing improved air quality.
The proposed system would yield wherein a filter is positioned between the discharge outlet and a combined airflow path of the first return inlet and the second return inlet.
In re Claim 10, the proposed system has been discussed (In re Claim 9, above), wherein Truhan discloses the airflow delivery apparatus (16) and the discharge outlet (50) are connected via one or more conduits.  
In re Claim 11, Truhan discloses wherein flow paths converge toward a center region of the duct (as seen in fig 3).  
In re Claim 20, the method of Truhan has been discussed (see above, In re Claim 19
However Truhan lacks wherein the method comprises a fan, and further including filtering the airflow from the return plenum via a filter, and directing the filtered airflow to the airflow delivery apparatus 
Peterson et al teaches a method of airflow delivery (figs 1, 4: (120)) for an operating room (Abstract), comprising:
a return inlet (fig 1: (122)) positioned at the base of an operating room (100) wall, and
an inlet fan (126) positioned in a duct (located vertically, in the corner of the room) configured to pull the airflow into the duct, and through a filter (130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Truhan, as taught by Peterson et al, such that the return air plenum comprises a fan and a filter, for the benefit of providing increased air filtration, the inlet fan in the duct compensating for the additional system pressure drop caused by the filter, improving air quality without adversely taxing the facility air handling system blower motor.

Claims 15 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Truhan (US 3,511,162) in view of Steiner (CH 503,948), and further in view of Valentino (US 2009/0233540).
In re Claim 15, the proposed system has been discussed (see above In re Claim 14), wherein Steiner further teaches an alternate embodiment of the airflow delivery apparatus (Fig 6b) wherein the airflow delivery apparatus including a manually-adjustable (via ball joint (76)) micro-delivery device (75) attached to and extending from the frame (as seen in fig 6b) [0038 – 0055] .
The nozzle (75) has been understood to comprise a micro-delivery device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Steiner (fig 6b), such that the airflow delivery apparatus includes a manually-adjustable micro-delivery device attached to and extending from the frame, for the benefit of a focused airflow delivery, for the benefit of directing an operating field independent of the airflow delivery apparatus and improved site cleanliness.
Regarding the limitation “wherein the airflow delivery apparatus including … an outlet valve configured to deliver airflow”, Steiner is silent as to whether the embodiment comprises an outlet valve.  However, such a configuration is known in the art.  For example, Valentino teaches a surgical ventilation 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Valentino such that the airflow delivery apparatus includes a valve configured to adjust airflow, for the benefit of improved control of surgical airflow conditions.
In re Claim 16, the proposed system has been discussed (see above In re Claim 15), wherein Steiner teaches the micro-delivery device (75) includes an articulating tube (as seen in fig 6b, below). 

    PNG
    media_image1.png
    278
    203
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is Krainiak et al (US 6,010,400) who discloses a system for providing laminar airflow (Abstract) over an operating platform (28) having a base, the system comprising: 
an airflow delivery apparatus (21) positioned above the operating platform and including:
a lighting assembly (27) configured to direct light towards the operating platform, and 
a plurality of vents (at (24)) configured to direct airflow toward the operating platform; and 
a return inlet (22/30) positioned on the base of the operating platform and configured to receive airflow from around the table (pg 1, ln 77 – 86).  
Of particular significance is McNamara (US 1,194,527) who discloses a ventilation system (pg 2, lns 15 – 26) comprising:
an airflow delivery apparatus (fig 2) positioned above a table and including a plurality of vents (pg 1, ln 53 – 62 ) configured to direct airflow towards the table, and
a return inlet (8) positioned on a base (6) of the table and configured to receive airflow from around the table.  
Of particular significance is Valentino (US 2009/0233540) who discloses a mobile exhaust air system [0021 - 0023], comprising an exhaust system (102) [0020] and at least one movable duct (104), the movable duct (104B) configured to create a negative air flow under a surgical table (110). 
Of particular significance is Kristensson et al (US 8,066,802) who discloses an airflow delivery apparatus (fig 7: (5)) for providing zone of clean air at an operation area (3), including:
a support (fig 7: (32a/32b/33) configured to receive airflow and electrical wiring, 
an articulating arm (flexible air channel) connected to the support and having a channel for housing the electrical wiring and directing the airflow (col 3, lns 8 – 10), and 
“The different parts of the air treatment device 1 are thereby interconnected through a rigid and/or flexible air channel 33”.
a housing (1) connected to the articulating arm and supporting a light assembly (25/29) (col 4, ln 52 – col 5, ln 9. 17 – 23) and the plurality of vents (11), 
the housing having passages (as seen in fig 3) that direct the airflow received from the channel of the articulating arm to the plurality of vents.  
Of particular significance is Antrag auf Nichtnennung (DE 3633132) who discloses an apparatus (figs 1, 2) for supplying extremely clean air to an operating area (4) comprising a swivel arm (7, 8, 9) capable of being fixed to a ceiling, with a frame (10) held at its free end and having a plurality of air outlet nozzles (11) which are connected to a filter (8a) and duct supplying extremely clean air
Of particular significance is Potapenko (GB 1065644) who discloses a system for directing sterile air from a surgical lamp on to the same area as that illuminated by the lamp. The air may be passed to the lamp housing and ejected through openings in a lens or may be passed to an annular channel surrounding 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see Claim Objections, above.
        2 Hereinafter Truhan (fig 3)
        3 Hereinafter Truhan (fig 4)